Citation Nr: 0412205	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  01-07 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for skin cancer claimed 
as a result of exposure to ionizing radiation and asbestos.

2.  Entitlement to service connection for a lung disability 
claimed as a result of exposure to ionizing radiation and 
asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1956 to 
August 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which denied entitlement to the benefits sought.  
The veteran subsequently perfected this appeal.

In November 2001, the Board remanded this case to the RO for 
additional development.  The case has since returned to the 
Board.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran participated in Operation Hardtack.  
 
3.  The veteran served aboard the U.S.S. Navarro as a seaman 
(boatswain's mate).  The probability of exposure to asbestos 
is minimal.  

4.  The preponderance of the evidence is against a finding 
that the veteran currently has a lung disability that is 
related to asbestos and/or radiation exposure during active 
military service.

5.  Skin cancer is a radiogenic disease; however, the claims 
folder contains only evidence of a reported history of 
squamous cell carcinoma, and does not contain evidence of a 
confirmed diagnosis of skin cancer.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a lung 
disability, claimed as a result of exposure to ionizing 
radiation and asbestos, have not been met.  38 U.S.C.A. 
§§ 1112(c), 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2003).

2.  The criteria for service connection for skin cancer, 
claimed as a result of exposure to ionizing radiation and 
asbestos, have not been met.  38 U.S.C.A. §§ 1112(c), 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

The Court of Appeals for Veterans Claims (Court) recently 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  The Court also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The May 2001 rating decision, the July 2001 statement of the 
case (SOC), the September 2001 supplemental statement of the 
case (SSOC), the November 2001 Board remand, and the November 
2002 SSOC, collectively notified the veteran of the laws and 
regulations pertinent to his claim.  These documents also 
advised him of the evidence of record and of the reasons and 
bases for the continued denial.  

In December 2000, the RO advised the veteran that VA was 
requesting his service medical records and medical records 
from Dr. Guyer.  The veteran was requested to identify 
medical treatment for the claimed conditions.  He was advised 
that the RO was unable to obtain a business address for Dr. 
Magnus (the doctor who reportedly treated him for skin 
cancer), and was requested to provide the doctor's full name 
and address.  The veteran was also requested to provide 
specific information regarding his exposure to radiation and 
asbestos.  

The November 2001 remand informed the veteran of the 
enactment of the VCAA.  By letter dated in July 2002, the RO 
advised the veteran of VA's duty to notify and to assist.  
The veteran was informed that VA would make reasonable 
efforts to help him obtain evidence necessary to support his 
claim, but that he must provide enough information so that VA 
could request relevant records.  He was advised of the 
evidence necessary to establish entitlement to service 
connection.  The veteran was requested to provide the names, 
addresses, and dates of treatment from all VA and non-VA 
providers where he had received treatment for skin cancer and 
a lung disorder since his discharge from the service.  The 
veteran was specifically requested to identify the name and 
address of the provider who removed the squamous cell 
carcinoma in 1997.  Regarding his claim for service 
connection based on asbestos exposure, the veteran was again 
requested to explain in detail how he was exposed to 
asbestos, etc.  

The letters sent to the veteran did not specifically contain 
the "fourth element."  Notwithstanding, VA's Office of 
General Counsel recently held that the Court's statement in 
Pelegrini regarding the "fourth element" was "obiter 
dictum and is not binding on VA" and that "section 5103(a) 
does not require VA to seek evidence from a claimant other 
than that identified by VA as necessary to substantiate the 
claim."  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  

In this case, the initial AOJ decision denying the veteran's 
claim was made in May 2001, subsequent to the enactment of 
the VCAA.  A development letter was sent to the veteran in 
December 2000, prior to the initial adjudication denying his 
claims, but this letter did not specifically inform him of 
his rights in the VA claims process or of the evidence that 
VA would obtain.  Thus, appropriate VCAA notice was not 
provided to the veteran prior to the initial AOJ adjudication 
denying the claim and therefore, the timing of the notice 
does not comply with the express requirements of Pelegrini.  
While the Court did not address whether, and if so, how, the 
Secretary can properly cure a timing defect, it did leave 
open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

On review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
First, as discussed above, the content requirements of a VCAA 
notice have been fully satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Second, the 
veteran's case was readjudicated in the November 2002 SSOC, 
subsequent to the appropriate VCAA notice.  The Board notes 
that in reviewing AOJ determinations on appeal, it is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
Thus, there is no "adverse determination," as discussed by 
the Court in Pelegrini, for the veteran to overcome.  See 
Pelegrini, at 421.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  In 
December 2000, the RO requested medical records from Dr. 
Guyer for treatment for lung problems, emphysema and skin 
cancer due to radiation and asbestos exposure, as indicated 
on the veteran's application for compensation.  Response 
received in January 2001 indicated that the veteran was 
treated at the Cooper Clinic but that the records did not 
show that Dr. Guyer treated the veteran, or that he received 
the type of treatment that was indicated.  Letter dated in 
March 2001 advised the veteran that these records were not 
received.  The veteran subsequently submitted various private 
medical records.

In November 2000, the RO requested the veteran's service 
medical records and any records showing exposure to radiation 
and/or asbestos from the National Personnel Records Center 
(NPRC).  In May 2001, the veteran's service medical records 
were received and VA was advised that documentation regarding 
exposure to radiation was not a matter of record.  The 
request for information regarding asbestos exposure was 
forwarded to the Navy Medical Liaison Office.  An opinion 
regarding the veteran's asbestos exposure and various service 
personnel records were subsequently received.  

The veteran has submitted evidence documenting his 
participation in Operation Hardtack.  He has also submitted 
information regarding his service on the U.S.S. Navarro.  In 
July 2002, the veteran reported that he has provided all the 
evidence that he can.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on a veteran (or 
claimant), as a matter of law, the right to compliance with 
the remand orders, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  The Court also held that the Board errs in 
failing to ensure compliance with remand orders of the Board 
or the Court.  Id.  

The November 2001 Board remand requested that the RO 
undertake certain development.  Specifically, if the medical 
evidence indicated that the veteran had been diagnosed with 
skin cancer, the RO was to obtain a dose estimate pursuant to 
38 C.F.R. § 3.311.  The Board acknowledges that this 
development was not accomplished; however, on review of the 
claims folder, the medical evidence only indicates a history 
of squamous cell carcinoma and a confirmed diagnosis is not 
of record.  The veteran was requested on various occasions to 
provide documentation that he had skin cancer, but this 
information has not been received.  Accordingly, the Board 
finds that additional development pursuant to 38 C.F.R. 
§ 3.311 is not required at this time.  

In keeping with the duty to assist, the veteran was provided 
a VA examination in October 2002.  In February 2003, the 
veteran's representative indicated that the examination did 
not indicate if exposure to both radiation and asbestos could 
either cause or be a contributing factor the veteran's COPD 
or skin cancer.  On review of the examination report, the 
examiner provided an opinion regarding the relationship 
between the veteran's claimed disabilities and his reported 
asbestos and radiation exposure during military service.  As 
such, the Board finds that additional examination is not 
necessary.

In November 2002, the veteran again indicated that he did not 
have any other records to provide.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Background

The veteran enlisted in the United States Navy in August 1956 
as a seaman apprentice.  His military occupational specialty 
(MOS) was boatswain's mate.  The veteran participated in 
Operation Hardtack while serving aboard the U.S.S. Navarro.  
Discharge examination in August 1960 revealed no skin or lung 
abnormalities and chest x-ray was reported as essentially 
negative.

Private medical records indicate that the veteran was 
hospitalized with pneumonia in September 1966.  In July 1992, 
the veteran reported that he has had pneumonia frequently 
(five or six times) since getting out of the Navy.  

Chest x-rays dated in March 1999 revealed mild changes 
consistent with emphysema.  

In December 1999, the veteran presented to a private medical 
clinic to establish a primary care physician.  He reported a 
history of squamous cell carcinoma of the skin in 1997.  He 
had it locally excised and has had no other problems or 
follow up treatments.  Examination of his skin revealed a 1-
cm mole on the left side of the back that was subsequently 
removed.  

Private medical note dated in August 2000 indicates that the 
veteran was recently hospitalized for an appendectomy.  
During the hospitalization, he developed some lung problems 
and chest x-rays revealed chronic obstructive pulmonary 
disease (COPD) type changes.  The veteran was noted to be a 
one pack per day smoker but had stopped smoking and did not 
intend to restart.

The veteran underwent a VA examination in October 2002.  The 
veteran's claims folder was reviewed prior to the 
examination.  The veteran reported asbestos and radiation 
exposure during his military service.  The veteran claimed 
that because of his asbestos and radiation exposure, he now 
has pulmonary emphysema and had a squamous cell carcinoma 
removed from his neck region in 1997.  The veteran reported 
that his respiratory problems began in 1962 with a 
progressive shortness of breath, cough, and frequent 
pneumonias.  

The veteran denied tobacco abuse, but reportedly smoked from 
1956 to the present.  Currently, he smokes 1/2 pack per day.  
He has a chronic cough with gray productive sputum.  The 
veteran currently uses Atrovent for shortness of breath.  On 
physical examination, the veteran's lungs were clear to 
auscultation.  The examiner noted that a chest x-ray in 1999 
revealed COPD only with no evidence of pleural plaques.  The 
examiner indicated that he would repeat the chest x-ray and 
check pulmonary function testing.  Diagnoses were COPD and 
tobacco abuse disorder.  The examiner stated the following:

It is my medical opinion that the 
patient's squamous cell carcinoma and his 
Chronic Obstructive Pulmonary Disease is 
unlikely as a result of the radiation 
exposure and asbestos exposure that he 
received in the military.  My opinion is 
due to the absence of pleural plaques in 
his chest x-ray.  I do feel if he had a 
significant asbestos exposure, we would 
begin seeing these and at this time, 
there are none present.  I do feel like 
if he was exposed to a significant amount 
of radiation exposure, he would have a 
leukemia or lymphoma type picture rather 
than pulmonary emphysema, which is 
commonly associated with chronic tobacco 
abuse.  

Analysis

The veteran contends that he developed lung problems and skin 
cancer due to in-service exposure to radiation and asbestos.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. 
§ 3.303(b) (2003).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2003).  

Radiation exposure

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209 (1997).  First, there are certain 
types of cancer that are presumptively service connected 
specific to radiation-exposed veterans.  38 U.S.C.A. 
§ 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2003).  Second, 
"radiogenic disease" may be service connected provided 
certain conditions are met.  38 C.F.R. § 3.311 (2003).  
Third, service connection may be granted under 38 C.F.R. 
§ 3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined as either a 
veteran who while serving on active duty, active duty for 
training or inactive duty training, participated in a 
radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i) (2003).  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima or Nagasaki, 
Japan by United States forces during the period beginning on 
August 6, 1945 and ending on July 1, 1946; or internment as a 
prisoner of war (or service on active duty in Japan 
immediately following such internment) during World War II 
which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupation 
forces in Hiroshima or Nagasaki during the period from August 
6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii) 
(2003).

The term "onsite participation" is defined as: a) presence 
at a test site, or performance of official military duties in 
connection with ships, aircraft, or other equipment used in 
direct support of a nuclear test during the official 
operational period of an atmospheric nuclear test; b) 
presence at the test site or other test staging area to 
perform official military duties in connection with 
completion of projects related to the nuclear test including 
decontamination of equipment used during the nuclear test 
during the six month period following the official 
operational period of an atmospheric nuclear test; c) service 
as a member of the garrison or maintenance forces on Eniwetok 
during the periods June 21, 1951 through July 1, 1952, August 
7, 1956 through August 7, 1957, or November 1, 1958 through 
April 30, 1959; d) assignment to official military duties at 
Naval shipyards involving the decontamination of ships that 
participated in Operation Crossroads.  38 C.F.R. 
§ 3.309(d)(3)(iv) (2003).

Evidence of record establishes that the veteran was stationed 
aboard the U.S.S. Navarro and participated in Operation 
HARDTACK in the spring of 1958.  For tests conducted by the 
United States, the term "operational period" includes 
participation in Operation HARDTACK I for the period April 
28, 1958 through October 31, 1958.  38 C.F.R. § 
3.309(d)(3)(v)(O) (2003).  Accordingly, the veteran is a 
"radiation exposed veteran" as defined by the provisions of 
38 C.F.R. § 3.309(d)(3).

Because the veteran's claimed disabilities (skin cancer and a 
lung disability (COPD)) are not included among the diseases 
specified at 38 C.F.R. § 3.309(d)(2), the Board finds that 
the veteran's claims cannot be evaluated under the 
regulations governing presumptive service connection based on 
radiation exposure.

Service connection can also be established for radiogenic 
diseases.  A "radiogenic disease" means a disease that may 
be induced by ionizing radiation and shall include the 
following: All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia, thyroid cancer, breast cancer, lung 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary bladder cancer, salivary gland cancer, 
multiple myeloma, posterior subcapsular cataracts, non-
malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostrate cancer, and any other cancer.  38 C.F.R. § 
3.311(b)(2) (2003).  Skin cancer must become manifest five 
years or more after exposure.  38 C.F.R. § 3.311(b)(5)(iv) 
(2003).

If a claim is based on a disease other than one of those 
listed, VA shall nevertheless consider the claim under the 
provisions of this section provided that the claimant has 
cited or submitted competent scientific or medical evidence 
that the claimed condition is a radiogenic disease.  38 
C.F.R. § 3.311(b)(4) (2003).

Pursuant to 38 C.F.R. § 3.311, where it is established that a 
radiogenic disease first became manifest after service and 
was not manifest to any compensable degree within any 
applicable presumptive period as specified in § 3.307 or § 
3.309, and it is contended that disease is a result of in-
service exposure to ionizing radiation, an assessment will be 
made as to the size of the radiation dose or doses.  38 
C.F.R. 
§ 3.311(a)(1) (2003).

The veteran reported a history of skin cancer, which is 
considered a radiogenic disease.  However, on review of the 
record, the veteran has not submitted medical evidence of a 
confirmed diagnosis of skin cancer.  Recent VA examination 
did not include a diagnosis of skin cancer or any residuals 
thereof.  Consequently, the Board finds that further 
development pursuant to 38 C.F.R. § 3.311 is not necessary 
and the veteran's claim of entitlement to service connection 
for a radiogenic disease must be denied.  

With regard to the veteran's claim of entitlement to service 
connection for a lung disability, the Board notes that COPD 
is not listed as a radiogenic disease and the veteran has not 
submitted any competent scientific evidence that it is a 
radiogenic disease.  Thus, service connection for a lung 
disorder must be considered under the regulations for direct 
service connection. and will be discussed below in the 
section dealing with asbestos exposure.

Asbestos exposure

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases.  Relevant factors 
discussed in paragraphs 7.21(a), (b), and (c) must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos-related claim.  See VAOPGCPREC 
4-00 (April 13, 2000).  

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1, Part VI, 7.21(d)(1).  Radiographic changes 
indicative of asbestos exposure include interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum.  M21-1, Part VI, 7.21(a)(1).  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  M21-1, 
Part VI, 7.21(c).  Some of the major occupations involving 
exposure to asbestos include mining, milling, work in 
shipyards, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  M21-1, 
Part VI, 7.21(b)(1).

The veteran reported that he was exposed to asbestos aboard 
the U.S.S. Navarro for about 3 years.  He reported that he 
slept on the top bunk right below the pipes that were wrapped 
with asbestos and that as the ship vibrated, the asbestos 
insulation would crack and tiny fibers would fall out.  Prior 
to service he worked in a canning plant loading trucks.  He 
had several odd jobs after service, none of which involved 
chemicals or asbestos.  He eventually went into business for 
himself as a carpenter.  

With regard to the veteran's alleged exposure to asbestos, 
NPRC stated the following:

We have no way of determining to what 
extent [the veteran] was exposed to 
asbestos during his Naval service.  We 
know General Specifications for Ships 
during this period, required heated 
surfaces to be covered with an insulating 
material and it is highly probable that 
asbestos products were used to achieve 
this end.  Items that required insulation 
included piping, flanges, valves, 
fittings, machinery, boilers, 
evaporators, and heaters.  [The 
veteran's] occupation was as a Seaman 
(SN).  The probability of exposure to 
asbestos is minimal.  However, a positive 
statement that the veteran was or was not 
exposed cannot be made.

The veteran reported asbestos exposure during service and the 
Board notes that the veteran is competent to testify as to 
the facts of his asbestos exposure.  See McGinty v. Brown, 4 
Vet. App. 428 (1993).  NPRC, however, determined that the 
veteran's probability of exposure to asbestos was minimal.  
On review of the record, there is no radiographic evidence of 
asbestos exposure.  

Assuming for purposes of this discussion that the veteran was 
exposed to asbestos during his service, the Board finds that 
service connection is still not warranted.  Medical evidence 
indicates that the veteran currently has as COPD; however, 
service connection requires a relationship between such 
current disability and the alleged exposure during service.  

The October 2002 VA examiner opined that it was unlikely that 
the veteran's COPD was due to asbestos exposure.  The 
examiner noted that there was an absence of pleural plaques 
on the veteran's x-ray.  The examiner also noted that the 
veteran's disability picture was commonly associated with 
chronic tobacco abuse.  The Board acknowledges that the 
veteran reportedly smoked during service; however, 
legislation enacted in 1998 prohibits service connection for 
a disability first manifested after service on the basis that 
it resulted from disease or injury attributable to the use of 
tobacco products by a veteran during service.  See 
38 U.S.C.A. § 1103 (West 2002).

With regard to the veteran's claim that he developed skin 
cancer due to asbestos exposure, as discussed above, there is 
no evidence of a confirmed diagnosis of squamous cell 
carcinoma.  Even assuming a confirmed diagnosis, the October 
2002 VA examiner stated that it was unlikely that the 
veteran's squamous cell carcinoma was due to asbestos 
exposure.  

On review, the preponderance of the evidence is against the 
finding that the veteran currently has COPD or skin cancer 
that is due to radiation and/or asbestos exposure during 
service.  Accordingly, the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for skin cancer claimed as a result of 
exposure to ionizing radiation and asbestos is denied.

Service connection for a lung disability claimed as a result 
of exposure to ionizing radiation and asbestos is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



